 


110 HRES 1291 EH: Expressing gratitude for the contributions of the American GI Forum on its 60th anniversary.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1291 
In the House of Representatives, U. S., 
 
June 26, 2008 
 
RESOLUTION 
Expressing gratitude for the contributions of the American GI Forum on its 60th anniversary. 
 
 
Whereas millions of veterans returning home from World War II looked to the guarantee of educational, medical, housing, and other basic benefits provided by the GI bill; 
Whereas these benefits were denied in large part to Americans of Mexican descent and other Hispanics throughout the United States; 
Whereas the American GI Forum was founded in 1948 by Army Major Hector P. Garcia, a physician from Corpus Christi, Texas, in response to such inequities; 
Whereas the Forum’s motto is Education Is Our Freedom and Freedom Should Be Everybody’s Business; 
Whereas in 1998 the Forum was granted a Federal charter pursuant to an Act of Congress (Public Law 105–231); 
Whereas one of the purposes expressed in the Forum’s charter is fostering and enlarging equal educational opportunities, equal economic opportunities, equal justice under the law, and equal political opportunities for all United States citizens, regardless of race, color, religion, sex, or national origin; 
Whereas the Forum’s Veterans Outreach Program is based in San Antonio, Texas, and provides training, employment, and counseling for veterans in the Southwestern United States; and 
Whereas the American GI Forum continues to be a beacon of hope and an avenue for involvement for returning veterans and ordinary citizens aspiring to improve conditions within their own communities: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the need for equal access to veterans’ benefits for all who have honorably served; 
(2)supports the goals, ideals, and deeds of the American GI Forum and its members; 
(3)commends the work of the American GI Forum on its 60th anniversary; and 
(4)encourages others to join with the American GI Forum to ensure that veterans are never again denied the benefits they rightfully deserve.  
 
Lorraine C. Miller,Clerk. 
